Citation Nr: 1813907	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1976 to September 1976 and from April 1982 to July 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In July 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), via videoconference.  The VLJ who conducted the hearing is no longer with the Board, and in March 2017, the Veteran was offered the opportunity for another hearing before a different VLJ but declined.  See 38 U.S.C. § 7107(c) (2012).  A transcript of the July 2014 proceeding is of record. 

In February 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issue of entitlement to service connection for tinnitus that was previously on appeal was granted in a September 2016 Decision Review Officer decision.  Therefore, that issue is no longer before the Board.  


FINDINGS OF FACT

1. The Veteran has bilateral hearing loss to a degree recognizable as a disability for VA compensation purposes.

2. Hearing loss has not been attributed to periods of ACDUTRA in 1976 or 2002.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during a period of ACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012); 38 C.F.R. § 3.6 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury  incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Further, only "veterans" are entitled to VA compensation under 38 U.S.C. §§ 1110, 1131.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  To establish status as a "veteran" a claimant must serve on active duty, serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA, or serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, service on active duty alone is sufficient to meet the statutory definition of veteran; however, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).       

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  In this case, the appellant has achieved "veteran" status as he is service-connected for a disability during his period of ACDUTRA.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's May 1976 enlistment examination for his first period of ACDUTRA reveals elevated pure tone thresholds in the left ear, but they do not rise to the level of a hearing loss disability under VA regulations.  The December 1981 enlistment examination for his second period of ACDUTRA found improved hearing acuity in the left ear, and elevated pure tone thresholds in the right ear, but again the pure tone thresholds did not reach the level of a disability as defined in VA regulations.  Thus, the Veteran did not have a preexisting hearing loss disability at the time of either enlistment. 

The June 1982 separation examination from his second period of ACDUTRA revealed a threshold shift in both the right and left ears, but the hearing acuity remained within normal limits and not a disability for VA purposes.  There is no diagnosis of a hearing loss disability in service treatment records.  While he is competent to related his in-service noise exposure from weapons fire, including having a 50 caliber machine gun fired nearby when he was not wearing ear protection, he is not competent to diagnose hearing loss for VA purposes.

Private treatment records document subjective reports of decreased hearing beginning in September 2010, and in November 2011, nearly 30 years after his last period of ACDUTRA.  The Veteran specified that he perceived moderate hearing loss in the left ear.  A February 2012 private treatment record diagnosed mild to moderate sensorineural hearing loss on the right and mild to moderately severe sensorineural hearing loss on the left.  The accompanying audiogram does not include a text report, but the audiographical data shows that the pure tone threshold in the left ear at 4000 Hz is 40 decibels, which constitutes a hearing loss under 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing that the Board may interpret audiographical data).  Therefore, a current hearing loss disability is shown.

Nevertheless, there is no competent opinion of record that associates any hearing loss with a disease or injury during the Veteran's periods of ACDUTRA.  

Private treatment notes of record reflect that the Veteran first endorsed having hearing loss in September 2010, which he described as moderate in the left ear in November 2011.  When he was afforded audiological testing in February 2012, he reported that his hearing loss began six years prior with no known precipitating event.  This evidence weights against the claim as it dates the onset to approximately 2006, 30 years after his first period of ACDUTRA and more than 2 decades after his second period of ACDUTRA.

In a July 2016 VA examination, the audiologist noted that the Veteran's responses to pure tones were inconsistent and there was poor inter-test consistency between pure tones and speech audiometry for both ears.  Word discrimination testing could not be conducted due to language difficulties, cognitive problems, inconsistent work recognition scores that made combined use of pure tone average and work recognition scores inappropriate.

In the Notes section, the audiologist related that the Veteran may have hearing loss that is not considered to be a disability for VA purposes which can occur when the auditory thresholds that are greater than 25 decibels at one or more frequencies at the 500 to 4000 Hz range.  The audiologist also noted that the Veteran may have impaired hearing but it does not meet the criteria to be considered a disability for VA purposes.  Finally, the audiologist related that the Veteran may have had a significant change in hearing threshold in service but it did not meet the criteria to be considered a disability for VA purposes.  The audiologist could not provide an opinion because the Veteran was not cooperative for testing; however, a reasonable reading of the Notes section is that a shift was noted in service but was not to the level to establish hearing loss for VA purposes.  

Even assuming that the Veteran has current hearing loss (as supported in the private treatment notes), he self-reported that it did not start in service; rather dating the onset to many years after his periods of ACDUTRA.  Lay statements found in medical records when medical treatment was being rendered is afforded greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, the evidence shows that the shift in service did not result in hearing loss for VA purposes at that time.  In light of the above, the preponderance of the evidence is against finding that the Veteran has hearing loss that is a result of an event or injury that occurred during his periods of ACDUTRA.  Therefore, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


